Citation Nr: 1613690	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  08-24 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for refractive error.

2.  Entitlement to an increased rating for service-connected acne vulgaris, evaluated as 10 percent disabling.

3.  Entitlement to service connection for anxiety disorder, to include as secondary to service-connected thoracolumbar spine disability.

4.  Entitlement to service connection for a stomach condition, claimed as due to an undiagnosed illness and/or as secondary to medication prescribed for service-connected foot disability.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for recurrent ear infections, claimed as due to an undiagnosed illness.
REPRESENTATION

Veteran represented by:	Eric Gang, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to May 2001 and December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2007, July 2009, March 2010, and August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to an increased rating for acne vulgaris, as well as the issues of entitlement to service connection for anxiety disorder, stomach condition, obstructive sleep apnea, and recurrent ear infections are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection refractive error is requested.
CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for refractive error by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a September 2015 statement, the Veteran, through his representative, expressed his intent to withdraw his appeal as to the claim of entitlement to service connection for refractive error.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for refractive error; this matter is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for refractive error is dismissed.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issues on appeal must be remanded for further development.
As to the claim of entitlement to an increased rating for acne vulgaris, the record suggests that the Veteran continues to seek dermatological treatment.  Critically, a review of the claims file demonstrates that no treatment records have been obtained since August 2013.  Moreover, the Board observes that the Veteran was last afforded a VA dermatological examination to address the claimed acne vulgaris in September 2010.  Thus, to ensure that the record reflects the extent of this disability, an examination with findings responsive to the pertinent rating criteria is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Any outstanding VA treatment records should also be secured.

With regard to the claim of entitlement to service connection for anxiety disorder, the Veteran has asserted that he developed anxiety disorder as a result of stressful experiences during his military service in Southwest Asia.  Alternatively, he has asserted that his anxiety disorder is secondary to his service-connected thoracolumbar spine disability.  The Veteran was afforded a VA examination in March 2013 at which time the examiner determined that the Veteran's anxiety disorder "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner then stated that the "Veteran's anxiety disorder is as least as likely as not (50/50 probability) caused by or a result of his military service and not related to his lumbar spine."  Due to the conflicting conclusions, an addendum VA opinion was obtained in September 2013 at which time the examiner clarified that the claimed anxiety disorder "is less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's in-service injury, event, or illness."  He also reported that the Veteran's anxiety disorder "is less likely as not (less than 50/50 probability) caused [by] his lumbar spine condition."  Critically, in both the March 2013 and September 2013 VA opinions, the examiner failed to address whether the Veteran's diagnosed anxiety disorder is aggravated by his service-connected thoracolumbar spine disability.  Thus, the issue of entitlement to service connection for anxiety disorder, NOS, must be remanded in order to afford the Veteran a VA addendum opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the claim of entitlement to service connection for obstructive sleep apnea, the Veteran has contended that he developed sleep apnea during his service in Southwest Asia.  He was afforded a VA examination in June 2011 at which time the examiner confirmed a diagnosis of obstructive sleep apnea.  The examiner then concluded that the Veteran's obstructive sleep apnea "is not caused by or a result of patient exposure or event exposure in Southwest Asia."  The Board observes that the June 2011 VA examiner failed to provide sufficient rationale to support his conclusion against medical nexus; as such, his opinion is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Therefore, the Board finds that the matter should be remanded in order to obtain another medical opinion to address the outstanding questions of etiology.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

As to the claims of entitlement to service connection for stomach disability and recurrent ear infections, the Veteran has asserted that he developed these disabilities during his military service.  He has alternatively contended that said disabilities are due to an undiagnosed illness.  Of note, the Veteran's February 2005 post-deployment health assessment documented his complaints of diarrhea, chest pain and pressure, and difficulty breathing.  The Veteran was afforded a VA examination in June 2011 at which time the examiner reported that there was no evidence of a stomach condition by upper gastrointestinal study.  The examiner also reported there was no evidence of ear infection.  The examiner declined to address the question of nexus as to either claim.  Critically, a review of the Veteran's VA treatment records documents a continuing prescription for omeprazole, 20 mg. daily, for the Veteran's stomach.  See the VA treatment records dated December 2010.  In addition, VA treatment records dated in July 2011 document a diagnosis of otitis media.  As such, the evidence of record suggests the Veteran suffers from current stomach complaints as well as a diagnosed ear infection.  The Board therefore finds that these matters should be remanded in order for the Veteran to be afforded additional VA examinations to address outstanding questions of diagnosis and nexus with respect to the claimed disabilities.  See Colvin, supra; see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's VA treatment dated from August 2013.  All such available documents must be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA dermatological examination to determine the severity of his service-connected acne vulgaris.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should identify all current skin conditions that are related to, or manifestations/residuals of his service-connected acne vulgaris.

The examiner should indicate the percentage of the Veteran's entire body that is affected by his skin condition(s), and a specific finding should be made as to the percentage of exposed areas affected.  The examiner should determine if the Veteran requires systemic therapy, such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration in weeks of such therapy during a 12-month period.

Additionally, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.

All opinions should be set forth in detail and explained in the context of the record.

3. Then, refer the VA claims file to an examiner with appropriate expertise in order to address the etiology of Veteran's diagnosed anxiety disorder, NOS.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

The examiner should provide an opinion as to:

(a). whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed anxiety disorder, NOS, had its clinical onset during the Veteran's active duty or is otherwise related to such service; and 

(b). whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current anxiety disorder, NOS, was either (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include the service-connected thoracolumbar spine disability.

A report of the examiner and medical opinion should be associated with the claims file.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner(s) is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

4. Then, refer the VA claims file to an examiner with appropriate expertise in order to address the etiology of Veteran's diagnosed obstructive sleep apnea.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed obstructive sleep apnea had its clinical onset during the Veteran's active duty or is otherwise related to such service.

A report of the examiner and medical opinion should be associated with the claims file.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner(s) is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

5. Thereafter, schedule the Veteran for an examination with an examiner of appropriate expertise to determine the nature and etiology of a stomach disability.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.

The examiner should identify and describe in detail any objective evidence of the Veteran's claimed stomach disability, and opine as to whether any identified findings are attributable to known a clinical diagnosis.  If there are symptoms or complaints that are objectively demonstrated which are not attributable to a known diagnosis, the examiner should so state, and explain whether there is an undiagnosed disability or a qualifying chronic disability as the result of service.

The examiner should also render an opinion as to whether it is at least as likely as not that any identified stomach disability had its clinical onset during the Veteran's active duty or is otherwise related to such service; and whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current stomach disability was either (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include medications prescribed to treat the service-connected left foot calcaneal bursitis.

A report of the examiner and medical opinion should be associated with the claims file.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner(s) is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

6. Thereafter, schedule the Veteran for an examination with an examiner of appropriate expertise to determine the nature and etiology of the claimed recurrent ear infections.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.

The examiner should identify and describe in detail any objective evidence of the Veteran's claimed ear infection disability, and opine as to whether any identified findings are attributable to known a clinical diagnosis, to include otitis media.  The examiner should also render an opinion as to whether it is at least as likely as not that any identified ear infection disability is related to service.  If there are symptoms or complaints that are objectively demonstrated which are not attributable to a known diagnosis, the examiner should so state, and explain whether there is an undiagnosed disability or a qualifying chronic disability as the result of service.

A report of the examiner and medical opinion should be associated with the claims file.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner(s) is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

7. Thereafter, the AOJ should readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


